IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION ONE

STATE OF WASHINGTON,                              No. 73840-2-1                               No. 73840-2-1/2


       At the disposition hearing, the juvenile court entered an order imposing the $100

victim penalty assessment under former RCW 7.68.035(1 )(b) (2011),2 the minimum

statutory fine of $400 under former RCW 13.40.308(2)(b) (2009)3 for possession of a

stolen vehicle, and restitution under RCW 13.40.190(1 )(a) in an amount to be

determined at a later hearing. The court ordered that "[a]ll financial obligations will be

paid at 50% of earnings while at JRA[4] with the first payment of $5 due 30 days after

release."

       Before the restitution hearing, Allen filed a motion opposing the imposition of "all

LFOs,[5] including restitution and other mandatory LFOs." The court rejected Allen's

argument that State v. Blazina, 182 Wash. 2d 827, 344 P.3d 680 (2015), required the court

to consider her current and future ability to pay the mandatory legal financial obligations

but nonetheless was "perfectly happy to make an individualized finding." The court

found that Allen "not only has the capability, but was ordered to pay 50% of her. . .

earnings while at JRA to restitution, to . . . financial obligations." The court stated, "I

cannot find that she has no future ability to pay, because she's only sixteen. And, she

certainly has the ability to pay some now from where she is." The court entered an

order denying the motion to "eliminate or reduce non-discretionary LFO's" and ruled that

"any individual inquiry is not yet ripe before the Court." The court continued the

restitution hearing until after the effective date of the amendments to RCW

13.40.190(1 )(f) that allowed the court to divide the total amount of restitution equally




       2 Laws of 2011, ch. 336, § 246.
       3 Laws of 2009, ch. 454, § 4.
       4 Juvenile Rehabilitation Administration.
       5 Legal financial obligations.
No. 73840-2-1/3


rather than impose joint and several lability for the full amount.6 The court entered an

order to pay restitution of $1,757.93, one-third of the full restitution amount. Allen

appeals.

       Allen relies on Blazina to argue the juvenile court erred in imposing restitution,

the victim penalty assessment, and the statutory minimum fine for possession of a

stolen vehicle without considering her ability to pay. Blazina does not support Allen's

argument. The court in Blazina did not address imposition of mandatory fees. The

court held RCW 10.01.160(3) requires the sentencing court to make an individualized

inquiry into a defendant's ability to pay discretionary legal financial obligations. Blazina,
182 Wash. 2d at 837-38.

       The imposition of restitution, the victim penalty assessment, and the statutory

minimum fine for possession of a stolen vehicle are mandatory. RCW 13.40.190(1)(a)

states, "In its dispositional order, the court shall require the respondent to make

restitution to any persons who have suffered loss or damage as a result of the offense

committed by the respondent."7 See also State v. A.M.R., 147 Wash. 2d 91, 96, 51 P.3d
790 (2002) ("Restitution is mandatory for juvenile offenses."). Former RCW

7.68.035(1 )(b) states that "[wjhen any juvenile is adjudicated of any offense in any

juvenile offense disposition under Title 13 RCW,. . . there shall be imposed upon the




       6The legislature amended RCW 13.40.190(1 )(f) in 2015. Lawsof 2015, ch. 265, § 6. As
amended, RCW 13.40.190(1)(f) states:
       If the respondent participated in the crimewith another person or other persons, the court
       may either order joint and several restitution or may divide restitution equally among the
       respondents. In determining whether restitution should be joint and several or equally
       divided, the court shall consider the interest and circumstances of the victim or victims,
       the circumstances of the respondents, and the interest of justice.
       7 Emphasis added.
No. 73840-2-1/4



juvenile offender a penalty assessment."8 The assessment "shall be one hundred

dollars for each case or cause of action that includes one or more adjudications for a

felony." Former RCW 7.68.035(1 )(b).9

       The legislature established mandatory minimum sentences for juveniles

adjudicated of possession of a stolen vehicle and a mandatory $400 fine. Laws of

2007, ch. 199, § 15. Former RCW 13.40.308(2) provides, in pertinent part:

       If a respondent is adjudicated of. . . possession of a stolen vehicle as
       defined under RCW 9A.56.068, the court shall impose the following
       minimum sentence, in addition to any restitution the court may order
       payable to the victim:

             (b) Juveniles with a prior criminal history score of three-quarters to
      one and one-half points shall be sentenced to a standard range sentence
      that includes no less than six months of community supervision, no less
      than ten days of detention, ninety hours of community restitution, and a
      four hundred dollar fine.[10]

       Unlike discretionary legal financial obligations, the legislature unequivocally

requires imposition of mandatory legal financial obligations without regard to finding the

ability to pay. State v. Shelton, No. 72848-2, 2016 WL 3461164, at *6 (Wash. Ct. App.

June 20, 2016): see State v. Lundv, 176 Wash. App. 96, 102, 308 P.3d 755 (2013).

       For the first time on appeal, Allen asserts imposition of restitution, the victim

penalty assessment, and the statutory minimum fine for possession of a stolen vehicle

without considering her ability to pay violates equal protection and substantive due

process. Because nothing in the record indicates the State has attempted to enforce

the mandatory financial obligations or impose sanctions for failure to pay, Allen's




       8 Emphasis added.
       9 Emphasis added.
       10 Emphasis added.
No. 73840-2-1/5



constitutional challenge is not ripe for judicial review and is not a manifest constitutional

error subject to review under RAP 2.5(a)(3). Shelton, 2016 WL 3461164, at *6-*7.

       Allen also relies on GR 34 to argue the court erred in imposing the mandatory

legal financial obligations without considering her ability to pay. In State v. Mathers, 193
Wash. App. 913, 923-24,        P.3d       (2016), we considered and rejected the same

argument.

       We affirm entry of the order of disposition.




                                                         A^AJlA^lPo

WE CONCUR:




    !•! cA